Citation Nr: 1520372	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes cavus (claw foot).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1979 to April 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that awarded service connection for bilateral pes cavus and assigned an initial noncompensable rating, effective from January 24, 2011.  In January 2014, the case was remanded by the Board for additional development.  In September 2014, the RO awarded an increased rating of 10 percent for the Veteran's bilateral pes cavus, effective from January 24, 2011.  


FINDING OF FACT

On October 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an initial rating in excess of 10 percent for bilateral pes cavus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran submitted a signed document to the RO/AMC on October 20, 2014 indicating that he had received the September 2014 decision that awarded an increased rating of 10 percent for his bilateral pes cavus and that, based on the decision rendered, he was satisfied and wished to withdraw his appeal.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an initial rating in excess of 10 percent for pes cavus is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


